Filed 3/28/14 P. v. Aceituno CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D064626

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN311407)

JULIO ACEITUNO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kimberlee

A. Lagotta, Judge. Affirmed.



         Dawn S. Mortazavi, under appointment by the Court of Appeal, for the Defendant

and Appellant.

         No appearance for the Plaintiff and Respondent.
       Julio Aceituno pleaded guilty to possessing a controlled substance while armed

with a gun. (Health & Saf. Code, § 11370.1, subd. (a).) In exchange, the People

dismissed charges that Aceituno possessed a controlled substance (Health & Saf. Code,

§ 11377, subd. (a)); concealed a firearm on his person (Pen. Code, § 25400, subd. (a)(2));

and carried a loaded firearm on his person (Pen. Code, § 25850, subd. (a)). The court

suspended imposition of sentence and granted Aceituno three years formal probation.

       Approximately two months later, Aceituno moved to withdraw his plea on

grounds his attorney was ineffective for not advising him of the immigration

consequences of his guilty plea. The trial court denied the motion.

       Appointed counsel has filed a brief summarizing the facts and proceedings in the

trial court. Counsel presents no argument for reversal but asks this court to review the

record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436. Pursuant to

Anders v. California (1967) 386 U.S. 738, counsel refers to the possible but not arguable

issue of whether the trial court erred in denying Aceituno's request to withdraw his plea.

       We granted Aceituno permission to file a brief on his own behalf and he filed a

letter in which he argued defense counsel was ineffective for failing in her duty to find

out "the specific consequences—e.g. disqualification for political asylum, naturalization,

loss of green card status, deportation, and permanent ineligibility for lawful status

disqualification from waiver and clearly explain them to the[] client."

       Our review of the entire record pursuant to People v. Wende, supra, 25 Cal. 3d 436

and Anders v. California, supra, 386 U.S. 738, including the possible issues referred to

by appellate counsel and Aceituno has disclosed no reasonably arguable appellate issues.

                                              2
We have reviewed the change of plea form that Aceituno signed acknowledging the

immigration consequences of the plea. Further, the trial court made a finding that

counsel had informed Aceituno of the immigration consequences of the plea. Aceituno

was competently represented by counsel on this appeal.

                                     DISPOSITION

      The judgment is affirmed.




                                                                          O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


McINTYRE, J.




                                            3